It is getting better now
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 8/9/2022. Claims 1-4, 7, 9, 12-13, 15-20, 23, 25, 28-29, 31-33, 39-40 and 44 were amended by applicant, claims, 5-6 and 21-22 were cancelled, and no claims were added in the amendment. Thus, claims 1-4, 7-20 and 23-44 are pending.

Response to Amendment
The objections to the drawings previously set forth in the non-final office action mailed on 5/13/2022 are withdrawn in view of the 8/9/2022 amendments to the drawings.
The objections to claims 12, 13, 16, 23, 28, 29, 39 and 40 previously set forth in the non-final office action are withdrawn in view of the 8/9/2022 amendments to the claims. However, an objection to claim 33 remains, as documented below.
The previous rejections of claims 1-30 and 32-33 under 35 U.S.C. 112(b) are withdrawn in view of the amendments to the claims. However, rejections of claims 13 and 29 under 35 U.S.C. 112(b) remain, as documented below.

Response to Arguments
Applicant's arguments filed 8/9/2022 with respect to the objections to the specification and drawings previously set forth in the non-final office action have been fully considered and are persuasive.
Applicant's arguments filed 8/9/2022 with respect to the objections to the specification previously set forth in the non-final office action have been fully considered and are persuasive in part. However, an objection to the specification remains, as documented below.
Applicant's arguments filed 8/9/2022 with respect to the objections to claims 12, 13, 16, 23, 28, 29, 39 and 40 previously set forth in the non-final office action have been fully considered and are persuasive. However, an objection to claim 33 remains, as documented below.
Applicant's arguments filed 8/9/2022 with respect to the rejections of claims 1-30 and 32-33 under 35 U.S.C. 112(b) previously set forth in the non-final office action have been fully considered and are persuasive. However, rejections of claims 13 and 29 under 35 U.S.C. 112(b) remain, as documented below.
Applicant's arguments filed 8/9/2022 with respect to the rejections of claims 1-44 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the combination of references used in the current rejections. The cancellation of claims 5-6 and 21-22 renders the rejections of those claims under 35 U.S.C. 103 moot.

In particular, as discussed in detail below, a new combination of references (i.e., Asnaashari in view of the newly-cited reference Dlugosz, is applied to reject amended independent claims 1, 17 and 31 as well as dependent claims 2-4, 12-13, 15, 18-20, 28-29 and 39-40. 
With reference to amended claims 1, 17 and 31 and many of the dependent claims, Applicant states “Applicant is amending independent claims 1, 17, and 31. Amended independent claims 1, 17, and 31 contain limitations that are not disclosed in Asnaashari and Baker. Therefore, Asnaashari and Baker do not render claims 1, 17, and 31 or dependent claims 2-5, 12-16, 18-21, 28-30, 32-34, 37, and 39-40 obvious. Applicant is amending independent claims 1 and 17 to recite, ‘determining a smallest value for a range of possible values to be stored in a cell in the analog neural memory cells using the first value,’ where the first value was determined based on leakage or offset.” (applicant’s remarks, paraphrasing claim language, pages 8-9). 
Applicant then asserts, which examiner does not concede, that “Asnaashari and Baker do not disclose this claimed concept.” before concluding “Thus, Asnaashari and Baker do not render claims 1, 17, and 31 or dependent claims 2-5, 12-16, 18-21, 28-30, 32-34, 37, and 39-40 obvious.” (applicant’s remarks, page 9).
Accordingly, applicant appears to argue that the claim limitations added to independent claims 1, 17 and 31, i.e., “measuring leakage or offset in analog neural memory cells … as a first value; and determining a smallest value for a range of possible values to be stored in a cell in the analog neural memory cells using the first value”, using respective similar language, are not taught in the portions of the Asnaashari and Baker references cited to reject independent claims 1, 17, and 31 in the previous Office Action (or in the other references cited to reject some of the dependent claims). 
The examiner respectfully disagrees with applicant’s assertions and points applicant to the below discussion of Asnaashari and the newly-cited non-patent literature non-patent literature non-patent literature Dlugosz et al. ("Current-mode analog adaptive mechanism for ultra-low-power neural networks." IEEE Transactions on Circuits and Systems II: Express Briefs 58.1 (2011): 31-35, hereinafter “Dlugosz”).
As a preliminary matter, regarding the limitation “measuring leakage or offset in analog neural memory cells or in circuitry coupled to the analog neural memory cells” recited in amended claims 1, 17 and 31, using respective similar language, paragraphs 202-203 of applicant’s specification state “The leakage can comprise one or more of array leakage and circuit leakage. The array leakage can comprise one or more of memory cell leakage and leakage from one or more of decoding circuits and column write circuits. The offset can comprise one or more of array offset and circuit offset. The array offset can comprise offset from array variation due to one or more of memory cell capacitance and cell junction capacitance. The circuit offset can comprise offset from one or more of decoding circuits and column write circuits.” and “leakage_ value and/or offset_ value + deltaLmin. Optionally, deltaLMin is a current value that compensates for variation between levels due [to] process, temperature, noise, or usage degradation”. Therefore, “measuring leakage or offset” in memory cells or in circuitry coupled to the memory cells, under the broadest reasonable interpretation (BRI), in light of the specification, is as any measurement, observation or recording of any offset, noise, potential or leakage, such as a voltage (i.e., volts) or current (i.e., amps) value associated with any portion of any “analog neural memory cells” or circuitry/circuits/devices connected to or electrically coupled to the cells.
With continued reference to the “measuring leakage or offset in analog neural memory cells … as a first value” limitation recited in the amended independent claims, the examiner points to FIGs. 5 and 13 of Asnaashari, which depict memory arrays 500 and 1302 [i.e., arrays of neural memory cells]. The examiner further points to col. 7, lines 58-59, col. 8, lines 48-50 and 53-56 and col. 12, lines 4-5 of Asnaashari, which explicitly disclose that “FIG. 5 illustrates a schematic diagram of a memory array 500 of another neuromorphic application”, “The volatile element of disclosed non-volatile memory cells, the selector device”, “the current leakage of the selector device can be very low (e.g., measured in atto-amps in at least some disclosed embodiments)” [i.e., measuring leakage in the selector device in memory cells] and “positive charge and negative charge accumulation on the gate of the MOS transistor provide non-volatile characteristics for the disclosed memory cells.” [i.e., measuring leakage in analog neural memory cells].
Regarding the new limitation “determining a smallest value for a range of possible values to be stored in a cell in the analog neural memory cells” recited in independent claims 1, 17 and 31, using respective similar language, the examiner points to col. 14, lines 1-6 and col. 15, lines 47-54 of Asnaashari, which explicitly disclose that “wordlines … can form part of a memory array … For instance, a chip with embedded memory can use a portion of the memory array for storage” and “the memory cell is activated due to the voltage difference across the memory cell being greater than the threshold voltage of around 1-1.5V. Since zero voltage is applied to wordlines 1114, 1120, and 1122, memory cells 1104, 1110, and 1112 are activated with a resulting current being I=I0 +l3 +I4 with I0 being a large current, I3 being a medium current, and I4 being a small current.” [i.e., determining a smallest current value, I4, in a range of possible values I0 to I4 to be stored in a cell in the memory cells 1104, 1110, and 1112].
With reference to the newly-added “determining a smallest value for a range of possible values to be stored in a cell in the analog neural memory cells using the first value” limitation, the examiner further points to the Abstract and pages 32-34 of Dlugosz, which explicitly disclose “This brief presents a new current-mode low-complexity flexible adaptive mechanism (ADM) with a strongly reduced leakage in analog memory”, “The resulting current is then stored in the second cell.” [i.e., a current value is stored in a cell in the analog neural memory cells], “Current Leakage Effect … leakage current. This current is composed of … the current IDB … minimizes the leakage for only one particular value of VST, i.e., for one particular value of the input current [i.e., the first current value] … enables the control of this effect … to minimize the variation of VST even for large ΔIx, which significantly minimizes this component of the leakage current”, “the Leakage Rate … The proposed ADM can operate with the supply voltage that is in the range of 1–1.8 V with the currents that are at the level of 0.5–20 μA … leakage is more difficult for the compensation. For this reason, the sizes of transistors in the CMs that carry the currents I1 to I4 have been chosen to be 3/2 μm. In this case, for the input currents in between 3 and 10 μA” [i.e., determine a smallest/minimized leakage current value for a range of current values/levels I1 to I4 or 0.5-20 μA to be stored in a cell in the analog neural memory cells using the first value/measured leakage current].
With reference to the dependent claims, applicant generally asserts “Claims 6-11, 22-27, and 41-42 are not rendered obvious for at least the same reasons that claims 1, 17, and 31 are not rendered obvious”, “Claims 3 5 and 3 7-3 8 are not rendered obvious for at least the same reasons that claim 31 is not rendered obvious” and “Claim 36 is not rendered obvious for at least the same reasons that claim 31 is not rendered obvious.” and “Claims 43 and 44 are not rendered obvious for at least the same reasons that claim 31 is not rendered obvious.” (applicant’s remarks, pages 9-10).
The examiner respectfully disagrees with applicant’s assertions. As detailed below, the combination of Asnaashari and Dlugosz teaches all of the limitations of amended independent claims 1, 17 and 31 as well as dependent claims 2-4, 12-13, 15, 18-20, 28-29 and 39-40.
As further detailed below, another new combination of references (i.e., Asnaashari in view of the newly-cited reference Dlugosz and further in view of Baker) teaches the features of dependent claims 7, 14, 16, 23, 30, 32-34 and 37. 
As also discussed below, other new combinations of references teach the limitations of the remaining dependent claims (i.e., Asnaashari in view of the newly-cited reference Dlugosz and further in view of Yang is applied to reject claims 8, 11, 24, 27 and 41-42, Asnaashari in view of Dlugosz, Yang and further in view Baker is applied to reject claims 9-10 and 25-26, Asnaashari in view of Dlugosz and further in view Li is applied to reject claims 35 and 37-38, Asnaashari in view of Dlugosz and further in view Far is applied to reject claim 36, and Asnaashari in view of Dlugosz and further in view Ning is applied to reject claims 43-44).
Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 112(b) and 103 discussed below. 

Specification
The disclosure is objected to because of the following informalities: 
As indicated in the previous office action, in the third sentence of paragraph 203, the recitation of “The LSB is determined using the formula: LSB = leakage_ value and/or offset_ value + deltaLmin. Optionally, deltaLMin is a current value that compensates for variation between levels due process, temperature, noise, or usage degradation and that ensures that the separation between levels is adequate.” is grammatically incorrect and appears to be missing the word “to” between “due” and “process”, and it appears that the word “process” should be “processing”. Appropriate correction is required.

Claim Objections
Claim 33 is objected to because of the following informalities: 
In lines 3-4 of amended claim 33, the recitation of “subtracting the the stored first value” is grammatically incorrect and appears to include a duplicate article “the”. If supported by the original specification, the examiner suggests that it appears that this recitation should read “subtracting the [[the]] stored first value”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13 and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Amended claims 13 and 29 which depend directly from claims 2 and 18, respectively, both recite “the output circuit block” (see, line 3 of claims 13 and 29). There is insufficient antecedent basis for these limitations in these claims. Applicant did not previously introduce any “output circuit block” in these claims, intervening claims 2 or 18, or their base claims, claims 1 and 17. Claims 12 and 28 both recite “an output circuit block” (see line 2 of claims 12 and 28). However, claims 13 and 29 do not depend from either of claims 12 or 28, or any claims depending therefrom. For examination purposes, recitations of “the output circuit block” are being interpreted as any “output circuit block”. Claims 13 and 29 also recite “a highest value” (see, line 2 of claims 13 and 29). Applicant previously introduced “a highest value” in intervening claims 2 and 18. For examination purposes, recitations of “a highest value” have been interpreted as the previously-introduced “highest value”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 12-13, 15, 17-20, 28-29, 31 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari et al. (U.S. Patent No. 10,489,700 B1, hereinafter “Asnaashari”) in view of non-patent literature Dlugosz et al. ("Current-mode analog adaptive mechanism for ultra-low-power neural networks." IEEE Transactions on Circuits and Systems II: Express Briefs 58.1 (2011): 31-35, hereinafter “Dlugosz”).
With respect to claim 1, Asnaashari discloses the invention as claimed including a method, comprising:
measuring leakage or offset in analog neural memory cells or in circuitry coupled to the analog neural memory cells (As indicated above, “measuring leakage or offset” in memory cells or in circuitry coupled to the memory cells, under the BRI, in light of the specification, is as any measurement, observation or recording of any offset, noise, potential or leakage, such as a voltage (i.e., volts) or current (i.e., amps) value associated with any portion of any “analog neural memory cells” or circuitry/circuits/devices connected to or electrically coupled to the cells) (see, e.g., col. 7, line 59 “memory cells, the selector device”, col. 8, lines 48-56 “the current leakage of the selector device can be very low (e.g., measured in atto-amps”, “charge accumulation on the gate of the MOS transistor … for the disclosed memory cells.” [i.e., measuring leakage in the selector device/circuitry in analog memory cells], col. 9, lines 4-6, “a neuromorphic application of a memory array 102” [i.e., analog neural memory cells], col. 17, lines 4-6 “an example operating … environment 1300 for a memory cell array 1302”, and col. 18, lines 16-18 “components described herein can include electrical circuit(s) that can include … circuitry” [i.e., measuring leakage in analog neural memory cells or circuitry coupled to the cells]);
storing the measured amount as a first value (see, e.g., col. 7, lines 23-28 “resistive-switching memory … having the capacity to store data”, col. 8, lines 48-50 “the current leakage of the selector device can be very low (e.g., measured in atto-amps”, col. 14, lines 1-6 “wordlines … can form part of a memory array … use a portion of the memory array for storage” and col. 18, lines 1-15 implement … output, etc., functionality … cause output pulses configured to facilitate row controller 1304 and column controller 1306 … Output pulses can be transferred to selected bit lines by column controller 1306 … stored information, instructions, or the like can be located in local or remote memory storage devices.” [i.e., measured amount is stored as a first, atto-amp value]); and
determining a smallest value for a range of possible values to be stored in a cell in the analog neural memory cells (see, e.g., col. 14, lines 1-6 “wordlines … can form part of a memory array … For instance, a chip with embedded memory can use a portion of the memory array for storage” and col. 15, lines 47-54 “the memory cell is activated due to the voltage difference across the memory cell … Since zero voltage is applied to wordlines 1114, 1120, and 1122, memory cells 1104, 1110, and 1112 are activated with a resulting current being I=I0 +l3 +I4 with I0 being a large current, I3 being a medium current, and I4 being a small current.” [i.e., determining a smallest current value, I4, in a range of possible values I0 to I4 to be stored in a cell in the memory cells 1104, 1110, and 1112]).
 Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose determining a smallest value for a range of … values to be stored in a cell in the analog neural memory cells using the first value.
In the same field, analogous art Dlugosz teaches determining a smallest value for a range of … values to be stored in a cell in the analog neural memory cells using the first value (see, e.g., Abstract “a new current-mode low-complexity flexible adaptive mechanism (ADM) with a strongly reduced leakage in analog memory”, “The resulting current is then stored in the second cell.” [i.e., a current value is stored in a cell in the analog neural memory cells] and pages 32-34 “leakage current. This current is composed of … the current IDB … minimizes the leakage for only one particular value of VST, i.e., for one particular value of the input current [i.e., the first current value] … enables the control of this effect … to minimize the variation of VST even for large ΔIx, which significantly minimizes this component of the leakage current”, “the Leakage Rate … The proposed ADM can operate with the supply voltage that is in the range of 1–1.8 V with the currents that are at the level of 0.5–20 μA … leakage is more difficult for the compensation. For this reason, the sizes of transistors in the CMs that carry the currents I1 to I4 have been chosen to be 3/2 μm. In this case, for the input currents in between 3 and 10 μA” [i.e., determine a smallest/minimized leakage value for a range of values/levels I1 to I4 or 0.5-20 μA to be stored in a cell in the memory cells using the first value/measured leakage current]).
Alternatively, Dlugosz also teaches measuring leakage or offset in analog neural memory cells or in circuitry coupled to the analog neural memory cells (see, e.g., Abstract, “This brief presents a new current-mode low-complexity flexible adaptive mechanism (ADM) with a strongly reduced leakage in analog memory. Input signals ranging from 0.5 to 20 μA are held for 10–50 ms, with the leakage rate from 0.2%/ms to 0.04%/ms” [i.e., a mechanism for measuring leakage in analog memory cells]) and storing the measured amount as a first value (see, e.g., Abstract “Input signals ranging from 0.5 to 20 μA are held for 10–50 ms, with the leakage rate from 0.2%/ms to 0.04%/ms … A small storage capacitor of 200 fF enables a short write time (< 100 ns).” and page 33 “Current Leakage Effect … the leakage current. This current is composed of two components. One of them is the current IDB … Due to the leakage effect compensation, it is possible to achieve a storage time up to 10–50 ms even for relatively small values of the CST capacitors of only 200 fF” [i.e., measured leakage amount is stored as a first value]).
Asnaashari and Dlugosz are analogous art because they are both related to hardware implementations of neuromorphic logic systems and neural networks with memory devices and analog memory cells (See, e.g., Asnaashari, Abstract and Dlugosz, Abstract and pages 31-32 and 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari to incorporate the teachings of Dlugosz to provide a “current-mode low-complexity flexible adaptive mechanism (ADM)” and a “NN [neural network] with built-in analog ADM blocks … 90% composed of analog circuits arranged into 12 channels working in parallel.” [i.e., analog memory elements/cells] (See, e.g., Dlugosz, Abstract and page 31). Doing so would have allowed Asnaashari to user Dlugosz’s ADM mechanism and blocks to implement neural networks with “analog realization, [and] an extremely low chip area and low power dissipation” and achieve “a strongly reduced leakage in analog memory”, as suggested by Dlugosz (See, e.g., Dlugosz, Abstract). 

With respect to independent claim 17, Asnaashari discloses the invention as claimed including a method, comprising:
measuring leakage or offset in analog neural memory cells or in circuitry coupled to the analog neural memory cells (as indicated above, “measuring leakage or offset” in memory cells or in circuitry coupled to the memory cells, under the BRI, in light of the specification, is as any measurement, observation or recording of any offset, noise, potential or leakage, such as a voltage (i.e., volts) or current (i.e., amps) value associated with any portion of any “analog neural memory cells” or circuitry/circuits/devices connected to or electrically coupled to the cells) (see, e.g., col. 7, line 59 “memory cells, the selector device”, col. 8, lines 48-56 “the current leakage of the selector device can be very low (e.g., measured in atto-amps”, “charge accumulation on the gate of the MOS transistor … for the disclosed memory cells.” [i.e., measuring leakage in the selector device/circuitry in analog memory cells], col. 9, lines 4-6, “a neuromorphic application of a memory array 102” [i.e., analog neural memory cells], col. 17, lines 4-6 “an example operating … environment 1300 for a memory cell array 1302”, and col. 18, lines 16-18 “components described herein can include electrical circuit(s) that can include … circuitry” [i.e., measuring leakage in analog neural memory cells or circuitry coupled to the cells]) and storing the measured amount as a first value (see, e.g., col. 7, lines 23-28 “resistive-switching memory … having the capacity to store data”, col. 8, lines 48-50 “the current leakage of the selector device can be very low (e.g., measured in atto-amps”, col. 14, lines 1-6 “wordlines … can form part of a memory array … use a portion of the memory array for storage” and col. 18, lines 1-15 implement … output, etc., functionality … cause output pulses configured to facilitate row controller 1304 and column controller 1306 … Output pulses can be transferred to selected bit lines by column controller 1306 … stored information, instructions, or the like can be located in local or remote memory storage devices.” [i.e., measured amount is stored as a first, atto-amp value]);
recalling the first value (see, e.g., col. 17, lines 16-18, 25-26, 36-37 “Column controller 1306 can … read … selected bitlines … controller 1304 can … read … selected wordlines … Input/output buffer 1312 can … receive write data … manages read … functionality associated with memory cell array 1302” and 58-60, and col. 18, lines 1-2, “To implement read … functionality” [i.e., controllers read/recall the first value stored in bitlines and wordlines the memory cell array/analog memory cells]);
performing a temperature adjustment (see, e.g., col. 9, lines 53-62, “bitline 108 can receive an input from a single sensor and the voltage applied to the bitline is based on a magnitude of the sensor input. For instance, if the sensor measures temperature-a higher voltage can indicate a higher temperature and vice versa. The voltage response to the sensor input may not be a linear response, but some other response, logarithmic, exponential etc, and the neuromorphic functioning of the memory array can map the non-linear voltage response to a linear current response.” [i.e., performing an adjustment/response to the measured temperature, based on the first/measured value] – also see, e.g., col. 10, lines 36-44) … ; and
determining a smallest value for a range of possible values to be stored in a cell in the analog neural memory cells (see, e.g., col. 14, lines 1-6 “wordlines … can form part of a memory array … For instance, a chip with embedded memory can use a portion of the memory array for storage” and col. 15, lines 47-54 “the memory cell is activated due to the voltage difference across the memory cell … Since zero voltage is applied to wordlines 1114, 1120, and 1122, memory cells 1104, 1110, and 1112 are activated with a resulting current being I=I0 +l3 +I4 with I0 being a large current, I3 being a medium current, and I4 being a small current.” [i.e., determining a smallest current value, I4, in a range of possible values I0 to I4 to be stored in a cell in the memory cells 1104, 1110, and 1112]).
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose performing a temperature adjustment based on the first value; and
determining a smallest value for a range of … values to be stored in a cell in the analog neural memory cells using the first value.
In the same field, analogous art Dlugosz teaches performing a temperature adjustment based on the first value (see, e.g., FIG. 5 – depicting “Data loss in the proposed ADM versus the environment temperature TE for the compensated and uncompensated circuits, for a single neuron, and for a network with 30 neurons.” [i.e., data loss/leakage varies for different temperatures/TE], Abstract “reduced leakage in analog memory. Input signals ranging from 0.5 to 20 μA are held for 10–50 ms, with the leakage rate from 0.2%/ms to 0.04%/ms, respectively, depending on temperature.” [i.e., the first value/measured leakage current depends on temperature] and page 33 “The subthreshold leakage is a dominant leakage component … In the proposed circuit, an influence of this effect can be observed … for selected environment temperatures TE … leakage effect compensation … The value of the LR varies rather moderately in between 0.04%/ms and 0.2%/ms for TE and in between 0 ◦C and 80 ◦C, respectively … as a function of the environment temperature TE” [i.e., selecting/adjusting temperature/TE based on the first value/measured leakage current – to compensate for leakage effect]); and
determining a smallest value for a range of … values to be stored in a cell in the analog neural memory cells using the first value (see, e.g., Abstract “a new current-mode low-complexity flexible adaptive mechanism (ADM) with a strongly reduced leakage in analog memory”, “The resulting current is then stored in the second cell.” [i.e., a current value is stored in a cell in the analog neural memory cells] and pages 32-34 “leakage current. This current is composed of … the current IDB … minimizes the leakage for only one particular value of VST, i.e., for one particular value of the input current [i.e., the first current value] … enables the control of this effect … to minimize the variation of VST even for large ΔIx, which significantly minimizes this component of the leakage current”, “the Leakage Rate … The proposed ADM can operate with the supply voltage that is in the range of 1–1.8 V with the currents that are at the level of 0.5–20 μA … leakage is more difficult for the compensation. For this reason, the sizes of transistors in the CMs that carry the currents I1 to I4 have been chosen to be 3/2 μm. In this case, for the input currents in between 3 and 10 μA” [i.e., determine a smallest/minimized leakage value for a range of values/levels I1 to I4 or 0.5-20 μA to be stored in a cell in the memory cells using the first value/measured leakage current]).
Alternatively, Dlugosz also teaches measuring leakage or offset in analog neural memory cells or in circuitry coupled to the analog neural memory cells (see, e.g., Abstract, “This brief presents a new current-mode low-complexity flexible adaptive mechanism (ADM) with a strongly reduced leakage in analog memory. Input signals ranging from 0.5 to 20 μA are held for 10–50 ms, with the leakage rate from 0.2%/ms to 0.04%/ms” [i.e., a mechanism for measuring leakage in analog memory cells]) and storing the measured amount as a first value (see, e.g., Abstract “Input signals ranging from 0.5 to 20 μA are held for 10–50 ms, with the leakage rate from 0.2%/ms to 0.04%/ms … A small storage capacitor of 200 fF enables a short write time (< 100 ns).” and page 33 “Current Leakage Effect … the leakage current. This current is composed of two components. One of them is the current IDB … Due to the leakage effect compensation, it is possible to achieve a storage time up to 10–50 ms even for relatively small values of the CST capacitors of only 200 fF” [i.e., measured leakage amount is stored as a first value]).
Asnaashari and Dlugosz are analogous art because they are both related to hardware implementations of neuromorphic logic systems and neural networks with memory devices and analog memory cells (See, e.g., Asnaashari, Abstract and Dlugosz, Abstract and pages 31-32 and 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari to incorporate the teachings of Dlugosz to provide a “current-mode low-complexity flexible adaptive mechanism (ADM)” and a “NN [neural network] with built-in analog ADM blocks … 90% composed of analog circuits arranged into 12 channels working in parallel.” [i.e., analog memory elements/cells] (See, e.g., Dlugosz, Abstract and page 31). Doing so would have allowed Asnaashari to user Dlugosz’s ADM mechanism and blocks to implement neural networks with “analog realization, [and] an extremely low chip area and low power dissipation” and achieve “a strongly reduced leakage in analog memory”, as suggested by Dlugosz (See, e.g., Dlugosz, Abstract).

Regarding claims 2 and 18, as discussed above, Asnaashari in view of Dlugosz teaches the methods of claims 1 and 17.
Asnaashari further discloses determining a highest value for a range of possible values to be stored in a cell in the analog neural memory cells by adding the smallest value and (N-1) … a delta level amount, where N is a total number of levels in the range of possible values (see, e.g., col. 13, lines 37-47 “the current that passes through resistive switching memory cell 812 is I0 while the current that passes through the other activated memory cell, resistive switching memory cell 816 is 4xI0, giving a total current of 5I0” [i.e., determining a value by multiplying 4xI0, (N-1)=4 where N is the total number of levels, 5 in a range of possible values from I0, I1, I2, I3 and I4] and col. 15, lines 47-54, “the memory cell is activated due to the voltage difference across the memory cell [i.e., a difference/delta level amount] … Since zero voltage is applied to wordlines 1114, 1120, and 1122, memory cells 1104, 1110, and 1112 are activated with a resulting current being I=I0 +l3 +I4 with I0 being a large current, I3 being a medium current, and I4 being a small current.” [i.e., determining a largest/highest current value, I0, in the range of possible values I0 to I4 to be stored in a cell in the memory cells 1104, 1110, and 1112 by adding the smallest value I4 in the range of possible values I0 to I4]).
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose adding the smallest value and (N-1) * a delta level amount, where N is a total number of levels in the range of possible values and the delta level amount is the difference between two consecutive levels in the range of possible values.
In the same field, analogous art Dlugosz teaches determining a … value by adding the smallest value and (N-1) * a delta level amount, where N is a total number of levels in the range of possible values and the delta level amount is the difference between two consecutive levels in the range of possible values (see, e.g., pages 32-33 “The resulting current |IΔw| = η ・ |ΔIi,j | is then used to update the value … current η · |ΔI| is either added or subtracted from the previous value of the weight stored in one cell.” [determining a current/I value by adding a value and a delta level amount/ΔI that is a difference between two consecutive levels i and j], “Current Leakage Effect … leakage current. This current is composed of … the current IDB … minimizes the leakage for only one particular value of VST … enables the control of this effect … to minimize the variation of VST even for large ΔIx, which significantly minimizes this component of the leakage current … the currents η ・ sign(x − w)・|ΔI|” and 35 “The power dissipation of a single ADM block is equal to about 2・VDD ・ (I1 + I3)” [i.e., determine value by adding a smallest/minimized leakage value I1 in range of values/levels I1 to I3 and N-1 * a difference/delta/Δ level amount, where N, 3 is a total number of levels I1 to I3, and N-1 = 2, and the delta level amount ΔIi,j is the difference between two consecutive levels i and j in the range of possible values]).
Asnaashari and Dlugosz are analogous art because they are both related to hardware implementations of neuromorphic logic systems and neural networks with memory devices and analog memory cells (See, e.g., Asnaashari, Abstract and Dlugosz, Abstract and pages 31-32 and 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari to incorporate the teachings of Dlugosz to provide a “current-mode low-complexity flexible adaptive mechanism (ADM)” and a “NN [neural network] with built-in analog ADM blocks … 90% composed of analog circuits arranged into 12 channels working in parallel.” [i.e., analog memory elements/cells] (See, e.g., Dlugosz, Abstract and page 31). Doing so would have allowed Asnaashari to user Dlugosz’s ADM mechanism and blocks to implement neural networks with “analog realization, [and] an extremely low chip area and low power dissipation” and achieve “a strongly reduced leakage in analog memory”, as suggested by Dlugosz (See, e.g., Dlugosz, Abstract). 

Regarding claims 3 and 19, as discussed above, Asnaashari in view of Dlugosz teaches the methods of claims 2 and 18.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the delta level amount is equal to the smallest value for the range of possible values.
In the same field, analogous art Dlugosz teaches wherein the delta level amount is equal to the smallest value for the range of possible values (see, e.g., page 33 “the currents I1 and I3 are small (≈ |IΔw|)” and 34 “the current |IΔw|. These currents are relatively small” [i.e., delta/difference/ Δ amount equals the smallest current value I1 in the range of possible values I1 to I3]).
The motivation to combine Asnaashari and Dlugosz is the same as discussed above with respect to claims 2 and 18.

Regarding claims 4 and 20, as discussed above, Asnaashari in view of Dlugosz teaches the methods of claims 2 and 18.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the delta level amount is predetermined.
In the same field, analogous art Dlugosz teaches wherein the delta level amount is predetermined (see, e.g., page 33 “In this case, the currents I1 and I3 differ from the currents I2 and I4, respectively, by 0%–10% only [i.e., a difference/delta amount in a predetermined range 0-10%], depending on the value of the input current ΔIw” and 34 “for the input currents in between 3 and 10 μA, ΔVST = 0.1 V.” [i.e., the difference/delta/Δ value is predetermined, corresponding to a fixed/set ΔVST value]).
The motivation to combine Asnaashari and Dlugosz is the same as discussed above with respect to claims 2 and 18.

Regarding claims 12 and 28, as discussed above, Asnaashari in view of Dlugosz teaches the methods of claims 2 and 17.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the measuring is performed by an output circuit block comprising an analog-to-digital converter.
In the same field, analogous art Dlugosz teaches wherein the measuring is performed by an output circuit block comprising an analog-to-digital converter (see, e.g., page 31 “Analog memory (AM) elements are used in various applications … For instance, for analog-to-digital converters (ADCs), features such as speed, write precision that allows for high signal resolutions, and linearity are the key design requirements” and 32 “techniques have been proposed to overcome LR, including refreshing the memory [8] by the use of an ADC, storing weights as digital signals and then converting them to analog signals [9], [10] … these techniques require additional circuitry … this block switches the output of the second cell to the output of the entire ADM.” [i.e., output circuitry/circuit block includes an analog-to-digital converter/ADC]). 
The motivation to combine Asnaashari and Dlugosz is the same as discussed above with respect to claims 2 and 17.

Regarding claims 13 and 29, as discussed above, Asnaashari in view of Dlugosz teaches the methods of claims 2 and 18.	
Asnaashari further discloses wherein the determining the smallest value and the determining a highest value are performed by the output circuit block (as indicated above, “the output block” has been interpreted as any “output circuit block” and “a highest value” has been interpreted as the previously-introduced “highest value”) (see, e.g., col. 13, lines 53-54 “resistive switching memory cells will provide greater accuracy in converting the digital input into an analog output” [i.e., resistive switching cells form an output circuit block], col. 15, lines 49-54 “Since zero voltage is applied to wordlines 1114, 1120, and 1122, memory cells 1104, 1110, and 1112 are activated with a resulting current being I=I0 +l3 +I4 with I0 being a large current, I3 being a medium current, and I4 being a small current.” [i.e., determining the smallest current value, I4, and determining the largest current value, I0] and col. 18, lines 16-18 “various components described herein can include electrical circuit(s) that can include components and circuitry elements” [i.e., performed by output circuitry/an output circuit block]).

	Regarding claim 15, as discussed above, Asnaashari in view of Dlugosz teaches the method of claim 2.
	Asnaashari further discloses the storing comprises storing digital … in a counter (see, e.g., col, 9, lines 22-26 “chip with embedded memory can use a portion of the memory array for storage … while using another portion of the memory array as a … bit counter” and col. 14, lines 29-32 and 44-48 “FIG. 10, illustrated is a schematic diagram 30 of a bit counter 1000 … bit counter 1000 can be formed from a portion of a memory array.”, “memory cells 1004, 1006, 1008, 1010, and 1012 can function as a bit counter by receiving a digital input via the wordlines 1014, 1016, 1018, 1020, and 1022. Each of the wordlines 1014, 1016, 1018, 1020, and 1022 can correspond to a bit of a set of bits of the digital input.” [i.e., the storing in the memory cells includes storing digital bits/values in a bit counter 1000]).
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the measuring comprises performing an analog-to-digital conversion and the storing comprises storing digital outputs.
In the same field, analogous art Dlugosz teaches wherein the measuring comprises performing an analog-to-digital conversion and the storing comprises storing digital outputs (see, e.g., page 32, “refreshing the memory [8] by the use of an ADC, storing weights as digital signals and then converting them to analog signals … After the adaptation, this block switches the output of the second cell to the output of the entire ADM.” [i.e., the measuring includes performing an analog-to-digital/ADC conversion and the storing includes storing weights as digital signals/output]).
Asnaashari and Dlugosz are analogous art because they are both related to hardware implementations of neuromorphic logic systems and neural networks with memory devices and analog memory cells (See, e.g., Asnaashari, Abstract and Dlugosz, Abstract and pages 31-32 and 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari to incorporate the teachings of Dlugosz to provide a “current-mode low-complexity flexible adaptive mechanism (ADM)” and a “NN [neural network] with built-in analog ADM blocks … 90% composed of analog circuits arranged into 12 channels working in parallel.” [i.e., analog memory elements/cells] (See, e.g., Dlugosz, Abstract and page 31). Doing so would have allowed Asnaashari to user Dlugosz’s ADM mechanism and blocks to implement neural networks with “analog realization, [and] an extremely low chip area and low power dissipation” and achieve “a strongly reduced leakage in analog memory”, as suggested by Dlugosz (See, e.g., Dlugosz, Abstract).

With respect to independent claim 31, Asnaashari discloses the invention as claimed including a method comprising:
measuring leakage or offset in an array of analog neural memory cells or circuitry coupled to the array of analog neural memory cells (as indicated above, “measuring leakage or offset” in memory cells or in circuitry coupled to the memory cells, under the BRI, in light of the specification, is as any measurement, observation or recording of any offset, noise, potential or leakage, such as a voltage (i.e., volts) or current (i.e., amps) value associated with any portion of any “analog neural memory cells” or circuitry/circuits/devices connected to or electrically coupled to the cells) (see, e.g. FIGs. 5 and 13 depicting memory arrays 500 and 1302, col. 12, lines 4-5 “FIG. 5 illustrates … a memory array 500 of another neuromorphic application” [i.e., an array of neural memory cells], col. 7, line 59 “memory cells, the selector device”, col. 8, lines 48-56 “the current leakage of the selector device can be very low (e.g., measured in atto-amps”, “charge accumulation on the gate of the MOS transistor … for the disclosed memory cells.” [i.e., measuring leakage in the selector device/circuitry in analog memory cells], col. 17, lines 4-6 “an example operating … environment 1300 for a memory cell array 1302”, and col. 18, lines 16-18 “components described herein can include electrical circuit(s) that can include … circuitry” [i.e., measuring leakage in analog neural memory cells or circuitry coupled to the cells]);
storing the digital leakage or offset value as a first value (see, e.g., col. 7, lines 23-28 “resistive-switching memory … having the capacity to store data”, col. 8, lines 48-50 “the current leakage of the selector device can be very low (e.g., measured in atto-amps”, col. 14, lines 1-6 “wordlines … can form part of a memory array … use a portion of the memory array for storage” and col. 18, lines 1-15 implement … output, etc., functionality … cause output pulses configured to facilitate row controller 1304 and column controller 1306 … Output pulses can be transferred to selected bit lines by column controller 1306 … stored information, instructions, or the like can be located in local or remote memory storage devices.” [i.e., measured amount is stored as a first, atto-amp value]) in a counter (see, e.g., col. 9, lines 22-26 “chip with embedded memory can use a portion of the memory array for storage … while using another portion of the memory array as a … bit counter” and col. 14, lines 31-32 and 43-45 “bit counter 1000 can be formed from a portion of a memory array.”, “the set of resistive switching memory cells 1004, 1006, 1008, 1010, and 1012 can function as a bit counter by receiving a digital input” [i.e., memory can be used to store first value in a counter]); and
generating an output from an output block using the counter and the first value, wherein the output is equal to an output from the array of analog neural memory cells (see, e.g. FIG. 13 depicting memory array 1302 and output buffer 1312 [i.e., an output block], col. 2 line 65-col. 3 line 13 “The neuromorphic logic system also includes a set of resistive switching memory cells … a neuromorphic logic method comprises receiving a voltage on a bitline”, col. 8, lines 48-56 “the current leakage of the selector device can be very low (e.g., measured in atto-amps … charge accumulation on the gate of the MOS transistor … for the disclosed memory cells.” [i.e., generating an output from a circuit block coupled to an array of analog neural memory cells using the counter and the current leakage/first value], col. 14, lines 31-32 “The bit counter 1000 can be formed from a portion of a memory array.” [i.e., using the counter] and col. 17, lines 4-6 and 33-44 “FIG. 13 illustrates a block diagram of an example operating and control environment 1300 for a memory cell array 1302 [i.e., array of neural memory cells] … output buffer 1312 can be connected to an external host apparatus … by way of an I/O buffer or other I/O communication interface … output buffer 1312 can be configured to … output readout data, and … output data is received from memory cell array 1302 via signal output lines.” [i.e., generating an output from an output block coupled via lines to an array 1302 of analog neural memory cells]).
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose using an analog-to-digital converter to generate a digital leakage or an offset value and 
wherein the output is equal to an output from the array of analog neural memory cells minus the leakage or offset.
In the same field, analogous art Dlugosz teaches using an analog-to-digital converter to generate a digital leakage or an offset value (see, e.g., Abstract “Input signals ranging from 0.5 to 20 μA are held for 10–50 ms, with the leakage rate from 0.2%/ms to 0.04%/ms” and pages 31-32 “Analog memory (AM) elements are used in various applications … for analog-to-digital converters (ADCs), features such as speed, write precision that allows for high signal resolutions, and linearity are the key design requirements”, “techniques have been proposed to overcome LR, including refreshing the memory [8] by the use of an ADC, storing weights as digital signals and then converting them to analog signals … this block switches the output of the second cell to the output of the entire ADM.” [i.e., using an analog-to-digital converter/ADC to generate digital signals and a digital leakage value]) and 
wherein the output is equal to an output from the array of analog neural memory cells minus the leakage or offset (see, e.g., Abstract and pages 31-33, “a new current-mode low-complexity flexible adaptive mechanism (ADM) with a strongly reduced leakage in analog memory”, “Our prototype NN with built-in analog ADM blocks” [i.e., the array/blocks of analog neural memory cells], “The resulting current |IΔw| = η · |ΔIi,j | is then used to update the value … the current η · |ΔI| is … subtracted from the previous value of the weight stored in one cell. The resulting current is then stored in the second cell.” [i.e., an output/resulting current from an analog neural memory cell is equal to a previous output value from another memory cell minus a leakage current value], “Current Leakage Effect Another negative effect is the leakage current. This current is composed of … the current IDB … We have reduced this effect by using transmission gates in the switches, in which the IDB,p and IDB,n currents … are counterbalanced” [i.e., output from an array/blocks of analog neural memory that removes/reduces leakage by counterbalancing/subtracting the current leakage value]).
Alternatively, Dlugosz also teaches measuring leakage or offset in … analog neural memory cells or in circuitry coupled to the … analog neural memory cells (see, e.g., Abstract, “This brief presents a new current-mode low-complexity flexible adaptive mechanism (ADM) with a strongly reduced leakage in analog memory. Input signals ranging from 0.5 to 20 μA are held for 10–50 ms, with the leakage rate from 0.2%/ms to 0.04%/ms” [i.e., a mechanism for measuring leakage in analog memory cells]) and storing the digital leakage or the offset value as a first value (see, e.g., Abstract and page 33, “Input signals ranging from 0.5 to 20 μA are held for 10–50 ms, with the leakage rate from 0.2%/ms to 0.04%/ms … A small storage capacitor of 200 fF enables a short write time (< 100 ns).”, “Current Leakage Effect … the leakage current. This current is composed of two components. One of them is the current IDB … Due to the leakage effect compensation, it is possible to achieve a storage time up to 10–50 ms even for relatively small values of the CST capacitors of only 200 fF” [i.e., digital leakage amount is stored as a first value]).
Asnaashari and Dlugosz are analogous art because they are both related to hardware implementations of neuromorphic logic systems and neural networks with memory devices and analog memory cells (See, e.g., Asnaashari, Abstract and Dlugosz, Abstract and pages 31-32 and 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari to incorporate the teachings of Dlugosz to provide a “current-mode low-complexity flexible adaptive mechanism (ADM)” and a “NN [neural network] with built-in analog ADM blocks … 90% composed of analog circuits arranged into 12 channels working in parallel.” [i.e., analog memory elements/cells] (See, e.g., Dlugosz, Abstract and page 31). Doing so would have allowed Asnaashari to user Dlugosz’s ADM mechanism and blocks to implement neural networks with “analog realization, [and] an extremely low chip area and low power dissipation” and achieve “a strongly reduced leakage in analog memory”, as suggested by Dlugosz (See, e.g., Dlugosz, Abstract).

Regarding claim 39, as discussed above, Asnaashari in view of Dlugosz teaches the method of claim 31.
Asnaashari further discloses converting the output into a voltage (see, e.g., col. 9, lines 21-26 “memory array that is used for a variety of purposes, not limited to being a digital to analog converter … use a portion of the memory array for storage, … while using another portion of the memory array as a digital to analog converter”, col. 11, line 44 “which gives a voltage of 0.8V” [i.e., an output voltage], col. 12, lines 53-55 “The digital to analog converter 800 can be formed from a portion of a memory array”, col. 13, lines 53-54 “resistive switching memory cells will provide greater accuracy in converting the digital input into an analog output” and col. 15, lines 31-32, “modulating the voltage applied to one or more of the wordlines” [i.e., converting output into an analog output/voltage]).

Regarding claim 40, Asnaashari further discloses converting the output into one or more pulses where the width of the one or more pulses is proportional to the value of the digital data (see, e.g., col. 9, lines 21-26 “memory array that is used for a variety of purposes, not limited to being a digital to analog converter … use a portion of the memory array … as a digital to analog converter”, col. 12, lines 53-55 “The digital to analog converter 800 can be formed from a portion of a memory array”, col. 13, lines 53-54 “resistive switching memory cells will provide greater accuracy in converting the digital input into an analog output”, col. 17, lines 24-29 “facilitate program … or read operations by applying suitable voltages at selected wordlines … provide respective clock pulses to facilitate timing for read, write, and program operations” and col. 18, lines 3-8 “cause output pulses configured to facilitate row controller 1304 and column controller 1306 implementing the particular functionality. Output pulses can be transferred to selected bit lines by column controller 1306, for instance, or wordlines” [i.e., a digital data to analog converter for converting digital data to output pulses, the pulse widths being proportional to the value of digital data is an obvious, well-known and well-understood property, function of such digital to analog converters as the pulse or analog output data is proportional to the digital data]).

Claims 7, 14, 16, 23, 30, 32-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable Asnaashari in view of Dlugosz as applied to claims 1, 12, 15, 17, 28 and 31 above, and further in view Baker (U.S. Patent Application Pub. No. 2008/0310245 A1, hereinafter “Baker”).
Regarding claims 7 and 23, as discussed above, Asnaashari in view of Dlugosz teaches the methods of claims 1 and 17.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach wherein the circuitry comprises one or more of a decoding circuit and a column write circuit.
In the same field, analogous art Baker teaches wherein the circuitry comprises one or more of a decoding circuit and a column write circuit (paragraph 202 of applicant’s specification states “The array leakage can comprise one or more of memory cell leakage and leakage from one or more of decoding circuits and column write circuits.” Therefore, “one or more of a decoding circuit and a column write circuit”, under the BRI, in light of the specification, is one or more of any decoding circuit/decoder circuitry/device or any column write circuit/circuitry for writing to memory columns) (see, e.g., paragraph 29 “memory device 12 may include a memory array 14, … a column decoder 18, a column address latch 20 … memory array 14 may include a matrix of memory elements arrayed in rows and columns” and 30 “the control circuitry may receive a command to … write to a target memory address. The control circuitry 28 may then convert the target address into … a column address” [i.e., circuitry for memory device 12 includes decoding circuit 18 and column write circuit/circuitry 28]).
Asnaashari, Dlugosz and Baker are analogous art because they are each related to hardware implementations of neuromorphic logic systems and neural networks with memory devices such as analog memory cells, sets of resistive switching memory cells, and memory elements comprising volatile and non-volatile memory devices (See, e.g., Asnaashari, Abstract, Dlugosz, Abstract and pages 31-32 and 35, and Baker, Abstract and paragraph 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Dlugosz to incorporate the teachings of Baker to provide “a memory device 12 that … may include multi-bit memory elements and quantizing circuits” where the “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28” and “the memory array 14 may include a matrix of memory elements.” [i.e., analog memory elements/cells] (See, e.g., Baker, paragraphs 27 and 29). Doing so would have allowed Asnaashari in view of Dlugosz to use Baker’s memory device with a “quantizing circuit … to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” whereby, while “the quantizing circuit 16 may sample the signal from the memory element 64 over a longer period of time than conventional designs, the overall speed of the memory device 12 may be improved. As compared to a conventional device, each read or write operation of the memory device 12 may transfer more bits of data into or out of the memory element 64. As a result, … more data may be read or written during the operation, thereby improving overall performance”, as suggested by Baker (See, e.g., Baker, paragraphs 25 and 47). 

Regarding claims 14 and 30 as discussed above, Asnaashari in view of Dlugosz teaches the methods of claims 12 and 28.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach wherein the analog-to-digital converter is an integrating analog-to-digital converter.
In the same field, analogous art Baker teaches wherein the analog-to-digital converter is an integrating analog-to-digital converter (see, e.g., paragraphs 25 “analog-to-digital converter outputs a pulse-density modulated bit-stream that represents the analog signal, and … integrates the bit-stream”, 42 “analog-to-digital converter 88 is coupled to each of the bit-lines 38, 40, 42, 44, and 46” and 44 “analog-to-digital converter 88 receives an analog signal from the memory element 64, e.g., a bit-line current IBit or a bit-line voltage VBL and outputs a bit-stream that corresponds with the analog signal.” [i.e., analog-to-digital converter is an integrating converter that integrates the bit-stream by converting an analog signal into a corresponding digital bit-stream]).
 Asnaashari, Dlugosz and Baker are analogous art because they are each related to hardware implementations of neuromorphic logic systems and neural networks with memory devices such as analog memory cells, sets of resistive switching memory cells, and memory elements comprising volatile and non-volatile memory devices (See, e.g., Asnaashari, Abstract, Dlugosz, Abstract and pages 31-32 and 35, and Baker, Abstract and paragraph 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Dlugosz to incorporate the teachings of Baker to provide “a memory device 12 that … may include multi-bit memory elements and quantizing circuits” where the “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28” and “the memory array 14 may include a matrix of memory elements.” [i.e., analog memory elements/cells] (See, e.g., Baker, paragraphs 27 and 29). Doing so would have allowed Asnaashari in view of Dlugosz to use Baker’s memory device with a “quantizing circuit … to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” whereby, while “the quantizing circuit 16 may sample the signal from the memory element 64 over a longer period of time than conventional designs, the overall speed of the memory device 12 may be improved. As compared to a conventional device, each read or write operation of the memory device 12 may transfer more bits of data into or out of the memory element 64. As a result, … more data may be read or written during the operation, thereby improving overall performance”, as suggested by Baker (See, e.g., Baker, paragraphs 25 and 47). 

Regarding claim 16, as discussed above, Asnaashari in view of Dlugosz teaches the method of claim 15.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach counting down the stored digital outputs until the counter reaches zero; and 
counting up digital bits received in an output circuit block.
In the same field, analogous art Baker teaches counting down the stored digital outputs until the counter reaches zero (see, e.g., paragraphs 50 “The counter 91 may be configured to be reset to zero”, 53 “counter 91 counts the number of clock cycles … The counter may count up or count down … counting … down one for each clock cycle that the bit-stream has a logic low value”, 63 “the count stored in the counter 91” and 70 “the counter may be set to zero” [i.e., counting down the stored digital outputs until the counter reaches zero]); and 
counting up digital bits received in the output circuit block (see, e.g., paragraphs 50 “counter 91 counts the number of clock cycles that the bit-stream 94 is at a logic high value or a logic low value … The counter may count up … counting up one for each clock cycle that the bit-stream has a logic high value … Output terminals (D0-D5) of the counter 91 may connect to the divider 93”and 63 “the counter 91 increments the count by one to account for one clock cycle of the bit-stream signal 94 holding a logic low value. … the count stored in the counter 91 may increase by one” [counting up digital bits in the bit-stream received in the output circuit/block]).
Asnaashari, Dlugosz and Baker are analogous art because they are each related to hardware implementations of neuromorphic logic systems and neural networks with memory devices such as analog memory cells, sets of resistive switching memory cells, and memory elements comprising volatile and non-volatile memory devices (See, e.g., Asnaashari, Abstract, Dlugosz, Abstract and pages 31-32 and 35, and Baker, Abstract and paragraph 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Dlugosz to incorporate the teachings of Baker to provide “a memory device 12 that … may include multi-bit memory elements and quantizing circuits” where the “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28” and “the memory array 14 may include a matrix of memory elements.” [i.e., analog memory elements/cells] (See, e.g., Baker, paragraphs 27 and 29). Doing so would have allowed Asnaashari in view of Dlugosz to use Baker’s memory device with a “quantizing circuit … to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” whereby, while “the quantizing circuit 16 may sample the signal from the memory element 64 over a longer period of time than conventional designs, the overall speed of the memory device 12 may be improved. As compared to a conventional device, each read or write operation of the memory device 12 may transfer more bits of data into or out of the memory element 64. As a result, … more data may be read or written during the operation, thereby improving overall performance”, as suggested by Baker (See, e.g., Baker, paragraphs 25 and 47). 

Regarding claim 32, as discussed above, Asnaashari in view of Dlugosz teaches the method of claim 31.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach wherein the generating comprises converting a current from the array of analog neural memory cells into the output by counting down on the counter from the stored first value until the counter reaches zero and then counting up to generate the output.
In the same field, analogous art Baker teaches wherein the generating comprises converting a current from the array of analog neural memory cells into the output by counting down on the counter from the stored first value until the counter reaches zero (see, e.g., paragraphs 50 “The counter 91 may be configured to be reset to zero”, 53 “counter 91 counts the number of clock cycles … The counter may count up or count down … counting … down one for each clock cycle that the bit-stream has a logic low value”, 63 “the count stored in the counter 91” and 70 “the counter may be set to zero” [i.e., counting down from the stored first value until the counter reaches zero]) and then counting up to generate the output (see, e.g., paragraphs 50 “counter 91 counts the number of clock cycles that the bit-stream 94 is at a logic high value or a logic low value … The counter may count up … counting up one for each clock cycle that the bit-stream has a logic high value … Output terminals (D0-D5) of the counter 91 may connect to the divider 93” and 63 “the counter 91 increments the count by one to account for one clock cycle of the bit-stream signal 94 holding a logic low value. … the count stored in the counter 91 may increase by one” [counting up digital bits in the bit-stream to generate the output]).
Asnaashari, Dlugosz and Baker are analogous art because they are each related to hardware implementations of neuromorphic logic systems and neural networks with memory devices such as analog memory cells, sets of resistive switching memory cells, and memory elements comprising volatile and non-volatile memory devices (See, e.g., Asnaashari, Abstract, Dlugosz, Abstract and pages 31-32 and 35, and Baker, Abstract and paragraph 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Dlugosz to incorporate the teachings of Baker to provide “a memory device 12 that … may include multi-bit memory elements and quantizing circuits” where the “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28” and “the memory array 14 may include a matrix of memory elements.” [i.e., analog memory elements/cells] (See, e.g., Baker, paragraphs 27 and 29). Doing so would have allowed Asnaashari in view of Dlugosz to use Baker’s memory device with a “quantizing circuit … to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” whereby, while “the quantizing circuit 16 may sample the signal from the memory element 64 over a longer period of time than conventional designs, the overall speed of the memory device 12 may be improved. As compared to a conventional device, each read or write operation of the memory device 12 may transfer more bits of data into or out of the memory element 64. As a result, … more data may be read or written during the operation, thereby improving overall performance”, as suggested by Baker (See, e.g., Baker, paragraphs 25 and 47). 

Regarding claim 33, as discussed above, Asnaashari in view of Dlugosz teaches the method of claim 31.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach wherein the generating comprises measuring a current from the array of analog neural memory cells using the counter and then subtracting the the stored first value from the measured current to generate the output.
In the same field, analogous art Baker teaches wherein the generating comprises measuring a current from the array of analog neural memory cells using the counter and then subtracting the the stored first value from the measured current to generate the output (as indicated above, it appears “subtracting the the stored first value” should read “subtracting the stored first value”) (see, e.g., paragraphs 50 “counter 91 counts the number of clock cycles … The counter may count up or count down … the counter 91 may do both, counting up one for each clock cycle that the bit-stream has a logic high value and down one for each clock cycle that the bit-stream has a logic low value. Output terminals (D0-D5) of the counter 91 may connect to the divider 93” [i.e., measuring current output from the array of analog memory cells using the counter 91] and 63 “the count stored in the counter 91 may increase by one … At the end of the sensing time 106, the counter 91 may output the total count.”, “the count stored in the counter 91”, “The counter may … count down … counting … down one for each clock cycle that the bit-stream has a logic low value”, [i.e., and then subtracting/counting down from the stored first value to generate the output]).
The motivation to combine Asnaashari, Dlugosz and Baker is the same as discussed above with respect to claim 32.

Regarding claim 34, as discussed above, Asnaashari in view of Dlugosz teaches the method of claim 31.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach wherein the analog-to-digital converter comprises an integrating analog-to-digital converter.
In the same field, analogous art Baker teaches wherein the analog-to-digital converter comprises an integrating analog-to-digital converter (see, e.g., paragraphs 25 “analog-to-digital converter outputs a pulse-density modulated bit-stream that represents the analog signal, and … integrates the bit-stream”, 42 “analog-to-digital converter 88 is coupled to each of the bit-lines 38, 40, 42, 44, and 46, respectively.” and 44 “analog-to-digital converter 88 receives an analog signal from the memory element 64, e.g., a bit-line current IBit or a bit-line voltage VBL and outputs a bit-stream that corresponds with the analog signal.” [i.e., analog-to-digital converter includes an integrating converter that integrates the bit-stream]).
The motivation to combine Asnaashari, Dlugosz and Baker is the same as discussed above with respect to claim 32.

Regarding claim 37, as discussed above, Asnaashari in view of Dlugosz teaches the method of claim 31.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach wherein the analog-to-digital converter comprises a sigma delta analog-to-digital converter.
In the same field, analogous art Baker teaches wherein the analog-to-digital converter comprises a sigma delta analog-to-digital converter (see, e.g., FIG. 8 – showing sigma delta analog-to-digital converter 88 and paragraph 48, “In this embodiment, ... the analog-to-digital converter 88 is a first-order delta-sigma modulator.”)
The motivation to combine Asnaashari, Dlugosz and Baker is the same as discussed above with respect to claim 32.

Claims 8, 11, 24, 27 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable Asnaashari in view of Dlugosz as applied to claims 2, 17 and 31 above, and further in view of Yang et al. (U.S. Patent Application Pub. No. 2020/0105346 A1, hereinafter “Yang”).
Regarding claims 8 and 24, as discussed above, Asnaashari in view of Dlugosz teaches the methods of claims 2 and 17.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach wherein the offset comprises one or more of array offset and circuit offset.
In the same field, analogous art Yang teaches wherein the offset comprises one or more of array offset and circuit offset (paragraphs 202 and 203 of applicant’s specification state “The array offset can comprise offset from array variation due to one or more of memory cell capacitance and cell junction capacitance. The circuit offset can comprise offset from one or more of decoding circuits and column write circuits.” and “leakage_ value and/or offset_ value + deltaLmin.” Therefore, “array offset”, under the BRI, in light of the specification, is any offset or variation associated with memory cells or devices of a memory array, and “circuit offset” is any offset or variation associated with a circuit/circuitry) (see, e.g., paragraphs 29 a memory array that offset memory and strap cells of the memory array” [i.e., an offset including a memory array offset] and 40 “memory chip … in which the enhanced device-region layout is varied … the word-line-side device region 110a is laterally between and spaced from the first and second word lines 102a, 102b. Hence, the second offset Ob is negative in FIG. 3A, and positive in FIG. 1, or vice versa.” [i.e., an offset including a memory chip/circuit offset]).
Asnaashari, Dlugosz and Yang are analogous art because they are each related to memory devices and memory arrays (See, e.g., Asnaashari, Abstract, Dlugosz, Abstract and pages 31-32 and 35, and Yang, Abstract and paragraphs 15 and 29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Dlugosz to incorporate the teachings of Yang to provide “an integrated memory chip with an enhanced device-region layout” (see, e.g., Yang, Abstract and paragraph 20). Doing so would have allowed Asnaashari in view of Dlugosz to use Yang’s memory chip with “the enhanced device-region layout” to facilitate “reduced leakage current and … enhanced word-line etch resiliency”, as suggested by Yang (see, e.g., Yang, Abstract and paragraph 20). 

Regarding claims 11 and 27, as discussed above, Asnaashari in view of Dlugosz teaches the methods of claims 2 and 17.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach wherein the memory cell is a split gate memory cell.
In the same field, analogous art Yang teaches wherein the memory cell is a split gate memory cell (see, e.g., paragraph 2, “types of flash memory include stacked gate flash memory and split gate flash memory. Split gate flash memory has lower power consumption, higher injection efficiency, less susceptibility to short channel effects, and over erase immunity compared to stacked gate flash memory.”).
Asnaashari, Dlugosz and Yang are analogous art because they are each related to memory devices and memory arrays (See, e.g., Asnaashari, Abstract, Dlugosz, Abstract and pages 31-32 and 35, and Yang, Abstract and paragraphs 15 and 29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Dlugosz to incorporate the teachings of Yang to provide “an integrated memory chip with an enhanced device-region layout” (see, e.g., Yang, Abstract and paragraph 20). Doing so would have allowed Asnaashari in view of Dlugosz to use Yang’s memory chip with “the enhanced device-region layout” to facilitate “reduced leakage current and … enhanced word-line etch resiliency”, as suggested by Yang (see, e.g., Yang, Abstract and paragraph 20).

Regarding claim 41, as discussed above, Asnaashari in view of Dlugosz teaches the method of claim 31.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach wherein the analog neural memory cells are split-gate flash memory cells.
In the same field, analogous art Yang teaches wherein the analog neural memory cells are split-gate flash memory cells (see, e.g., paragraph 2, “types of flash memory include stacked gate flash memory and split gate flash memory. Split gate flash memory has lower power consumption, higher injection efficiency, less susceptibility to short channel effects”).
Asnaashari, Dlugosz and Yang are analogous art because they are each related to memory devices and memory arrays (See, e.g., Asnaashari, Abstract, Dlugosz, Abstract and pages 31-32 and 35, and Yang, Abstract and paragraphs 15 and 29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Dlugosz to incorporate the teachings of Yang to provide “an integrated memory chip with an enhanced device-region layout” (see, e.g., Yang, Abstract and paragraph 20). Doing so would have allowed Asnaashari in view of Dlugosz to use Yang’s memory chip with “the enhanced device-region layout” to facilitate “reduced leakage current and … enhanced word-line etch resiliency”, as suggested by Yang (see, e.g., Yang, Abstract and paragraph 20).

Regarding claim 42, as discussed above, Asnaashari in view of Dlugosz teaches the method of claim 31.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach wherein the analog neural memory cells are stacked-gate flash memory cells.
In the same field, analogous art Yang teaches wherein the analog neural memory cells are stacked-gate flash memory cells (see, e.g., paragraphs 2 “Some types of flash memory include stacked gate flash memory” and 71 “a first dielectric layer 902 and a first conductive layer 904 (also known as a floating gate layer) are formed stacked on the substrate”). 
The motivation to combine Asnaashari, Dlugosz and Yang is the same as discussed above with respect to claim 41.

Claims 9-10 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari in view of Dlugosz and Yang as applied to claims 8 and 24 above, and further in view Baker. 
Regarding claims 9 and 25, as discussed above, Asnaashari in view of Dlugosz and Yang teaches the methods of claims 8 and 24.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach wherein the array offset comprises offset from array variation.
In the same field, analogous art Yang teaches wherein the array offset comprises offset from array variation due (as indicated above, “the array offset”, under the BRI, in light of the specification, is any offset or variation associated with memory cells or devices of a memory array) (see, e.g., paragraphs 29 “a memory array that offset memory and strap cells of the memory array” [i.e., the memory array offset] and 40 “the enhanced device-region layout is varied.” [i.e., array offset includes offset from array variation]).
Asnaashari, Dlugosz and Yang are analogous art because they are each related to memory devices and memory arrays (See, e.g., Asnaashari, Abstract, Dlugosz, Abstract and pages 31-32 and 35, and Yang, Abstract and paragraphs 15 and 29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Dlugosz to incorporate the teachings of Yang to provide “an integrated memory chip with an enhanced device-region layout” (see, e.g., Yang, Abstract and paragraph 20). Doing so would have allowed Asnaashari in view of Dlugosz to use Yang’s memory chip with “the enhanced device-region layout” to facilitate “reduced leakage current and … enhanced word-line etch resiliency”, as suggested by Yang (see, e.g., Yang, Abstract and paragraph 20). 
Although Asnaashari in view of Dlugosz and Yang substantially teaches the claimed invention, Asnaashari in view of Dlugosz and Yang is not relied to teach array variation due to one or more of read-only memory cell capacitance and cell junction capacitance.
In the same field, analogous art Baker teaches array variation due to one or more of read-only memory cell capacitance and cell junction capacitance (see, e.g., FIG. 17, with block 122 to “CONDUCT A REFERENCE CURRENT BOTH INTO A CAPACITOR AND TROUGH A MEMORY CELL”, block 130 to “DISCHARGE THE CAPACITOR THROUGH THE MEMORY ELEMENT” and blocks 126 and 138 to then evaluate variations of memory cell/element capacitance [i.e., memory cell capacitance] and paragraphs 29 “memory device 12 may include a memory array 14 … the memory array 14 may include a matrix of memory elements arrayed in rows and columns.”, 32 “The memory array 14 further includes a plurality of memory elements 64, each of which may be arranged to intersect one of the bit-lines and one of the word-lines.” [i.e., memory array includes elements/cells in rows and columns with cell intersections/junctions], 34-35 “circuit 66 that models the operation of … memory element 64 … at the intersection of WL3 and BL0. This circuit 66 includes a capacitor”, “circuit 66 models electrical phenomena associated with reading the memory elements 64 at the intersection of WL3 and BL0.” [i.e., phenomena including variations due to cell capacitance and cell intersection/junction of WL3 and BL0], 53 “capacitor 98 may be used to integrate differences between currents on the bit-lines … and the reference current” [i.e., differences/variations due to memory cell intersection/junction capacitance], 71 “the reference current is conducted both into the capacitor and through the memory cell” and 78 “memory device 12 may include a read-only memory (ROM)” [i.e., read-only memory device/cell capacitance]).
Asnaashari, Dlugosz, Yang and Baker are analogous art because they are each related to memory devices and memory arrays (See, e.g., Asnaashari, Abstract, Dlugosz, Abstract and pages 31-32 and 35, Yang, Abstract and paragraphs 15 and 29, and Baker, Abstract and paragraph 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Dlugosz and Yang to incorporate the teachings of Baker to provide “a memory device 12 that … may include multi-bit memory elements and quantizing circuits” where the “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28” and “the memory array 14 may include a matrix of memory elements.” [i.e., analog memory elements/cells] (See, e.g., Baker, paragraphs 27 and 29). Doing so would have allowed Asnaashari in view of Dlugosz and Yang to use Baker’s memory device with a “quantizing circuit … to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” whereby, while “the quantizing circuit 16 may sample the signal from the memory element 64 over a longer period of time than conventional designs, the overall speed of the memory device 12 may be improved. As compared to a conventional device, each read or write operation of the memory device 12 may transfer more bits of data into or out of the memory element 64. As a result, … more data may be read or written during the operation, thereby improving overall performance”, as suggested by Baker (See, e.g., Baker, paragraphs 25 and 47). 

Regarding claims 10 and 26, as discussed above, Asnaashari in view of Dlugosz and Yang teaches the methods of claims 8 and 24.
Although Asnaashari in view of Dlugosz and Yang substantially teaches the claimed invention, Asnaashari in view of Dlugosz and Yang is not relied to teach wherein the circuit offset comprises offset from one or more of a decoding circuit and a column write circuit.
In the same field, analogous art Baker teaches wherein the circuit offset comprises offset from one or more of a decoding circuit and a column write circuit (as indicated above, “circuit offset”, under the BRI, in light of the specification, is any offset or variation associated with a circuit/circuitry) (see, e.g., paragraphs 6 “noise … may cause an inaccurate reading of the memory element. The noise may have a variety of sources, such as temperature variations, parasitic signals, data dependent effects, and manufacturing process variations.” [i.e., memory element/circuit variations/offset], 29 “memory device 12 may include a memory array 14, … a column decoder 18, a column address latch 20 … memory array 14 may include a matrix of memory elements arrayed in rows and columns” and 30 “the control circuitry may receive a command to … write to a target memory address. The control circuitry 28 may then convert the target address into … a column address” [i.e., circuit variation/noise/offset includes variation/noise/offset from decoding circuit 18 and column write circuit/circuitry 28]).
The motivation to combine Asnaashari, Dlugosz, Yang and Baker is the same as discussed above with respect to claims 9 and 25.

 Claims 35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable Asnaashari in view of Dlugosz as applied to claim 31 above, and further in view of Li et al. (U.S. Patent Application Pub. No. 2020/0202586 A1, hereinafter “Li”). 
Li was filed on April 22, 2019, and this date is before the earliest effective filing date of this application, i.e., May 2, 2019. Therefore, Li constitutes prior art under 35 U.S.C. 102(a)(2). The examiner notes that Li also claims foreign priority to Chinese application No. 201811564525.2, filed on December 20, 2018, which is also before the effective filing date of this application.
Regarding claim 35, as discussed above, Asnaashari in view of Dlugosz teaches the method of claim 31.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach wherein the analog-to-digital converter comprises a ramp analog-to-digital converter.
In the same field, analogous art Li teaches wherein the analog-to-digital converter comprises a ramp analog-to-digital converter (see, e.g., paragraph 55, “The analog-to-digital converter may be a direct-conversion ADC, a successive-approximation ADC, a ramp-compare ADC” [i.e., the analog-to-digital converter comprises a ramp analog-to-digital converter]).
Asnaashari, Dlugosz and Li are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: using analog/digital circuitry in “a neural network technique.” [i.e., a neural network/model/application] (see, e.g., Li, Abstract and paragraphs 43, 55 and 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Dlugosz to incorporate the teachings of Li to provide methods for acquiring k-space data and an “optimized k-space data adjustment technique” to generate k-space data that is input into neural network models where “The analog-to-digital converter may convert MR signals received … into digital data” so that “The digital data may be used to fill a k-space to generate k-space data” (see, e.g., Li, Abstract and paragraphs 10 and 55). Doing so would have allowed Asnaashari in view of Dlugosz to use Li’s “optimized k-space data adjustment technique” to generate k-space data for a “neural network technique, to … improve the efficiency of the image reconstruction” where “the operation of determining the optimized k-space data as described above may improve the efficiency of image reconstruction in subsequent operations”, as suggested by Li (see, e.g., Li, paragraphs 10, 106 and 124). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 37, as discussed above, Asnaashari in view of Dlugosz teaches the method of claim 31.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach wherein the analog-to-digital converter comprises a sigma delta analog-to-digital converter.
In the same field, analogous art Li teaches wherein the analog-to-digital converter comprises a sigma delta analog-to-digital converter (see, e.g., paragraph 55, “The analog-to-digital converter may be … a sigma-delta ADC, or the like” [i.e., the analog-to-digital converter comprises a sigma delta ADC converter]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Dlugosz to incorporate the teachings of Li to provide methods for acquiring k-space data and an “optimized k-space data adjustment technique” to generate k-space data that is input into neural network models where “The analog-to-digital converter may convert MR signals received … into digital data” so that “The digital data may be used to fill a k-space to generate k-space data” (see, e.g., Li, Abstract and paragraphs 10 and 55). Doing so would have allowed Asnaashari in view of Dlugosz to use Li’s “optimized k-space data adjustment technique” to generate k-space data for a “neural network technique, to … improve the efficiency of the image reconstruction” where “the operation of determining the optimized k-space data as described above may improve the efficiency of image reconstruction in subsequent operations”, as suggested by Li (see, e.g., Li, paragraphs 10, 106 and 124). 

Regarding claim 38, as discussed above, Asnaashari in view of Dlugosz teaches the method of claim 31.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach wherein the analog-to-digital converter comprises a successive approximation register analog-to-digital converter.
In the same field, analogous art Li teaches wherein the analog-to-digital converter comprises a successive approximation register analog-to-digital converter (see, e.g., paragraph 55, “The analog-to-digital converter may be a direct-conversion ADC, a successive-approximation ADC” [i.e., the analog-to-digital converter comprises a successive approximation ADC converter]).
The motivation to combine Asnaashari, Dlugosz and Li is the same as discussed above with respect to claims 35 and 37.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable Asnaashari in view of Dlugosz as applied to claim 31 above, and further in view of Far (U.S. Patent. No. 10,594,334 B1, hereinafter “Far”). 
Far was filed on April 11, 2019, and this date is before the earliest effective filing date of this application, i.e., May 2, 2019. Therefore, Far constitutes prior art under 35 U.S.C. 102(a)(2). The examiner notes that Far also claims priority to U.S. Provisional application No. 62/658,678, filed on April 17, 2018, which is also before the effective filing date of this application.
Regarding claim 36, as discussed above, Asnaashari in view of Dlugosz teaches the method of claim 31.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach wherein the analog-to-digital converter comprises an algorithmic analog-to-digital converter.
In the same field, analogous art Far teaches wherein the analog-to-digital converter comprises an algorithmic analog-to-digital converter (see, e.g., col. 8, lines 13-67, “the first analog to digital converter operates as an algorithmic analog to digital converter”).
Asnaashari, Dlugosz and Far are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: using analog/digital circuitry: “multipliers that arrange data-converters to perform the multiplication function, operating in mixed-mode (both digital and analog)” in “ML and AI applications” [i.e., neural networks/models/applications] (see, e.g., Far, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Dlugosz to incorporate the teachings of Far to provide “multipliers that arrange data-converters to perform the multiplication function, operating in mixed-mode (both digital and analog), and capable of low power consumptions and asynchronous operations, which makes them suitable for low power ML and AI applications” and “analog-to-digital converters (ADC)” where the “data-converters are generally asynchronous (i.e., they are clock free)” (see, e.g., Far, Abstract and col. 10, lines 4-46). Doing so would have allowed Asnaashari in view of Dlugosz to use Far’s ADC data converters to reduce power consumption, where use of Far’s asynchronous ADC converters “eliminates the need for a free running clock and improves dynamic power consumption with lower clock noise”, as suggested by Far (see, e.g., Far, Abstract and col. 10, lines 42-46). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable Asnaashari in view of Dlugosz as applied to claim 31 above, and further in view of Ning et al. (International Application Pub. No. WO 2016/164049 A1, hereinafter “Ning”). 
Regarding claim 43, as discussed above, Asnaashari in view of Dlugosz teaches the method of claim 31.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach performing, by the output circuit block, calibration to compensate for temperature.
In the same field, analogous art Ning teaches performing, by the output circuit block, calibration to compensate for temperature (see, e.g., FIG. 1 – showing that temperature calibration/compensation is operated in a vector matrix multiplication array, Abstract “determine a compensation voltage based on pre-calibrated temperature data of the memristor crossbar array. … provide for temperature compensation of a memristor crossbar array. By accounting for temperature effects, memristor crossbar arrays can be used” and paragraph 10 “FIG. 1 is a … temperature compensation circuit 100. Temperature compensation circuit 100 may determine a compensation voltage that may be applied to a memristor crossbar array in order to neutralize or account for temperature effects”).
Asnaashari, Dlugosz and Ning are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: analog/digital circuits and circuit temperature compensation/calibration (see, e.g., paragraph 10 of Ning, “Temperature compensation circuit 100 may have a temperature sensor 110, a signal converter which is illustrated in FIG. 1 as an analog-to-digital (ADC) converter 120, a voltage compensation circuit 130, and a storage 140.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Dlugosz to incorporate the teachings of Ning to provide “temperature compensation circuits to account for temperature fluctuations in a memristor crossbar array” (see, e.g., Ning, paragraph 9). Doing so would have allowed Asnaashari in view of Dlugosz to use Ning’s temperature compensation circuits to compensate for temperature effects, where “By accounting for temperature effects, memristor crossbar arrays can be used as accurate dot product engines”, as suggested by Far (see, e.g., Ning, paragraph 10). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 44, as discussed above, Asnaashari in view of Dlugosz teaches the method of claim 31.
Although Asnaashari in view of Dlugosz substantially teaches the claimed invention, Asnaashari in view of Dlugosz is not relied to teach performing, by an output circuit block, calibration to compensate for process or voltage supply variation.
In the same field, analogous art Ning teaches performing, by an output circuit block, calibration to compensate for process or voltage supply variation (see, e.g., paragraphs 15 “voltage compensation circuit 130 may determine the compensation voltage by matching the temperature of the memristor crossbar array with the pre-calibrated data” [i.e., calibration to compensate for voltage supply] and 19-20 “memristor 230 may have a resistance that changes with an applied voltage or current.”, “the current through each memristor 230 may depend on its temperature in addition to an applied voltage.” [i.e., calibration to compensate for voltage supply variation]).
The motivation to combine Asnaashari, Dlugosz and Ning is the same as discussed above with respect to claim 43.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on the accompanying PTO-892 Notice of References Cited form, and not relied upon is considered pertinent to applicant's disclosure.
For example, non-patent literature Meinerzhagen et al. "A 500 fW/bit 14 fJ/bit-access 4kb standard-cell based sub-V T memory in 65nm CMOS." 2012 Proceedings of the ESSCIRC (ESSCIRC). IEEE, 2012: 321-324, hereinafter “Meinerzhagen”) discloses “assess[ing] the minimum VDD required to hold data (VDDhold), the minimum VDD for which both static noise margin (SNM) values … and low Ion=Ioff ratios in the sub-VT regime, the total leakage current from a large number of disabled 3-state buffers” [i.e., determining the minimum VDD that can be stored due to a measured noise/leakage value] (see, e.g., page 322, section IV).
Also, for example, Arthur et al. (U.S. Patent Application Pub. No. 2012/0150781 A1, hereinafter “Arthur”) discloses that “a digital counter representing a neuron membrane potential is updated based on the external spike signal. The membrane potential is decayed based on a leak rate. Upon the membrane potential exceeding a threshold, a spike signal is generated. The membrane potential corresponds to that of the membrane potential (voltage) in a biological neuron.” and “a mixed-mode, digital-analog electronic neuron” [i.e., measuring a membrane potential/measuring leakage - there is leakage over time in the neuron/analog memory cell and the measured value/membrane potential is stored where a smallest value corresponds to the threshold for the spike signal firing the neuron] (see, e.g., paragraphs 6-7).
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125